El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
La cuestión a resolver en esta apelación es< si ha pres-crito o nó la acción que en la demanda se ejercita para obte-ner la declaración de nulidad de un contrato de venta de bie-nes inmuebles y que se cancele su inscripción en el registro de la propiedad.
El demandante es un menor de edad y, representado por su padre, alega ser heredero de su abuelo José Nicanor Pecu-nia y Divinó y que éste, para defraudarle en sus derechos-hereditarios, otorgó en 30 de mayo de 1908 una escritura, pú-blica de venta de varias fincas urbanas a favor de su hermana Apolinaria Divinó, que es simulada porque se hizo constar-corno precio o consideración que la venta se efectuaba por adjudicación en pago de la cantidad de 11,700 dólares en equivalencia de 15,000 pesos provinciales e intereses que el vendedor debía a sú hermana la compradora, cuando tal causa del contrato es falsa porque el vendedor en ningún momento adeudó a su dicha hermana cantidad alguna pues antes al contrario, tenía que ayudarla en las más perentorias necesi-' dades de su vida.
La demanda original fué presentada en 24 de noviembre-de 1913 y después de enmendada y de excepcionada por el fundamento de que la acción de nulidad que se ejercitaba en ella está prescrita, porque no aduce hechos determinantes de causa de acción, y porque es ambigua, ininteligible y du-*520¿osa, sostuvo'1 él' juez "del Tribunal dé Distrito de Mayagüez la primera de esas, excepciones y se registró sentencia decla-rando sin lugar la demanda, contra la cual interpuso el de-mandante el presente recurso de apelación.
Sostiene el apelante que su acción no ha prescrito por-que siendo menor de edad, el tiempo de prescripción no em-pieza a correr para él hasta después que llegue a su mayo-ría de edad de acuerdo con el artículo 40 del Código de Enjui-ciamiento Civil que deregó el 1833 del Código Civil; y la paite apelada entiende con el juez sentenciador que dicho artículo 40 no tiene relación alguna con este caso porque'no refiriéndose a las acciones para recobrar propiedad real, como es la que se ejercita en este pleito, es de aplicación el artículo 1268 del Código Civil, según el cual la acción de nulidad dé los contratos sólo dura cuatro años.
Este pleito no tiene por objeto recobrar propiedad real pues no se solicita en él que se le entreguen las fincas objeto del contrato cuya nulidad se pretende ni que se declare que pertenecen al demandante. La sola cuestión planteada por la demanda y que ha de resolver la sentencia es’si el contrato de venta es nulo porque no medió causa para él por ser falsa la que se consignó y esta acción es personal según ya ha sido resuelto por este Tribunal Supremo en los casos de Argüeso v. Müllenhoff, 5 D. P. R., 33, (2a. ed.), y Vázquez v. Vázquez, 15 D. P. R., 90.
Resuelta esta cuestión, pasemos .a considerar si el artículo 40 del Código de. Enjuiciamiento Civil derogó el 1833 del Có-digo Civil.
El artículo 1833 del Código Civil revisado, que empezó a regir en el año 1902, dispone que los derechos, y acciones se extinguen por la prescripción en perjuicio de toda clase de personas, inclusas las jurídicas, en los términos preve-nidos por la ley, pero’ quedando siempre a salvo a las per-sonas impedidas de administrar sus bienes el derecho para *521reclamar coiitra sus representantes legítimos,-cuya negligencia hubiere sido causa de la prescripción. -Si este precepto está en vigor todavía a pesar de la menor edad del demandante la prescripción de la acción de nulidad’ corre contra él, sin perjuicio de que pueda en su día reclamar contra su repre-sentante legítimo, su padre, por su negligencia en dejar pres-cribir la acción.
El Código de Enjuiciamiento Civil comenzó a regir dos años después, figurando entre sus disposiciones el artículo 40 a que nos hemos referido, y según el cual, si derogó el artículo 1833 citado, no ha prescrito la causa de acción del deman-dante porque no empieza a correr su prescripción de acción hasta después que haya salido de su minoría de edad.
Nuestro Código de Enjuiciamiento Civil ha sido tomado del de California, pero no se han traído todas sus disposi-ciones.
El título 2o. del Código de Enjuiciamiento Civil de California, contiene cuatro capítulos. El primero se refiere al tiempo en que se han de comenzar las acciones civiles; com-prende un solo artículo, el 312, que sústancialmente ha sido incluido en nuestro Código de Enjuiciamiento Civil en el capítulo preliminar del título 3°., artículo 37. •’ Después sigue el capítulo 2°., que se refiere al tiempo en que deben comen-zarse las acciones para recobrar propiedad real, que abarca desde las secciones 315 hasta la 329 y cuyas disposiciones no forman parte de nuestro Código. El capítulo 3o. desde las secciones 335 y 349, que fija el tiempo dentro del cual deben ejercitarse las acciones que no tengan por objeto recobrar propiedad real tampoco ha sido incluido en nuestro estatuto. Pero sí el capítulo 4°., que contiene disposiciones generales respecto al tiempo de comenzar' las acciones; que abarca las enumeradas desde el 350 al 363, que corresponden, excepto la 362 que ha sido eliminada, con los artículos 38 al 50 de nüestra ley incluido con el épígrafe de.disposiciones- genera-les en el capítulo 2o. ' •: • 1 • ••
*522Como consecuencia de lo expuesto, tenemos, que llegar a la conclusión de que el Código de Enjuiciamiento de California regula el tiempo de prescripción de las varias acciones que pueden ejercitarse; que estos particulares que son los comprendidos en los capítulos 2o. y 3o; no lian sido traídos, a nuestra ley y que por consiguiente el tiempo de duración de las acciones que. establece el Código Civil, no lia sido afec-tado por el Código de Enjuiciamiento Civil vigente. Tam-bién hemos de concluir que aunque eliminados esos dos capí-tulos, se trajeron al Código de Procedimiento el capítulo primero dispositivo de que las acciones civiles solamente po-drán deducirse dentro de los períodos prescritos en la ley,, luego de existir su causa legal, a excepción de cuando en casos especiales se disponga por la ley otra prescripción, y las disposiciones del capítulo 4°., que comprende algunas dispo-siciones generales.
Ahora bien, si la Legislatura teniendo por base para nues-tro Código de Procedimientos el de California eliminó algu-nas disposiciones de él y trajo otras que formaban un con-junto con las suprimidas, es porque quiso que éstas rigieran y que derogaran cualquiera otra anterior que estuviera en conflicto con ellas como se. desprende claramente del artículo 361 al decir que toda ley, reales decretos, órdenes, órdenes militares, disposiciones o parte de ellas incompatibles o en conflicto con el Código, quedan derogadas; y que existe la incompatibilidad entre el artículo 40 y el 1833 del Código' Civil revisado, salta a la vista.
El Código Civil dispuso que la prescripción corriera contra toda clase de personas, y el artículo 40 dispone que no corre contra algunas, entre ellas los menores de edad, hasta que la incapacidad haya desaparecido. Por tanto, siendo el Código de Enjuiciamiento Civil posterior al Código Civil e incompatible con él en este particular, tenemos que declarar que su artículo 40 derogó al 1833 de ,1a ley sustantiva y que la acción que ejercita el demandante no está prescrita.. Inch *523dentalmente temos hecho igual declaración en el caso de Pérez v. Guánica Centrale, 17 D. P. R., 968.
Sostiene también la parte apelada que la demanda no aduce causa de acción porque el causante del menor deman-dante no hubiera podido entablar la acci'ón si viviera, y que esta incapacidad en el causante recae en su causahabiente, siendo el fundamento de esta alegación que, según el artículo 1273 del Código Civil, cuando existe culpa de parte de ambos contratantes, que no sea constitutiva de delito ni falta, nin-guno de ellos podrá repetir contra el otro.
Atendiendo a los hechos que sustancialmente hemos con-signado de la demanda, no puede caber duda de que la acción de nulidad que se ejercita en este caso se funda en que el contrato celebrado por José Nicanor Pecunia Divinó fué simu-lado, esto es, sin que mediara causa en el contrato, con el objeto de perjudicar al demandante; y como esa acción pudo ejercitarla el causante del menor porque no se trata de anu-lar un contrato real y efectivo aunque celebrado con causa torpe, sino simulado, excluye la aplicación del artículo 1273 del Código Civil revisado ■ referente a contratos con causa torpe, no constitutivo de delito ni falta. Sentencia del Tribunal Supremo de España de 26 de junio de 1903. En con-secuencia, el demandante tiene causa de acción para recla-mar la declaración de nulidad y no es sostenible la excep-ción del demandado por ese fundamento.
Hemos examinado también la alegación que se hace de. ser la demanda ambigua, ininteligible y dudosa, y .no la encon-tramos sostenible.
Por las razones expuestas la sentencia apelada debe ser revocada para que sigan los procedimientos su curso ordi-nario.

jRevocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Hutchison no intervino.